Name: 2000/436/EC: Council Decision of 29 June 2000 setting up a Social Protection Committee
 Type: Decision
 Subject Matter: cooperation policy;  politics and public safety;  EU institutions and European civil service;  social protection;  social affairs
 Date Published: 2000-07-12

 Avis juridique important|32000D04362000/436/EC: Council Decision of 29 June 2000 setting up a Social Protection Committee Official Journal L 172 , 12/07/2000 P. 0026 - 0027Council Decisionof 29 June 2000setting up a Social Protection Committee(2000/436/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 202 thereof,Whereas:(1) In its communication "a concerted strategy for modernising social protection" of 14 July 1999, the Commission made suggestions for the enhancement of cooperation in the field of social protection by, among other things, setting up a group of high-level officials.(2) In its Resolution of 16 February 2000 on the communication from the Commission on a concerted strategy for modernising social protection, the European Parliament welcomed the Commission's communication and the creation of such a group.(3) In its conclusions of 17 December 1999 on the strengthening of cooperation for modernising and improving social protection(1), the Council underlined the need for cooperation in modernising social protection, based on a structural and permanent dialogue, follow-up and exchange of information, experience and good practice between the Member States.(4) The Council, in the same conclusions:- supported the Commission's suggestion to establish a mechanism for enhanced cooperation brought about by the work of the group of high-level officials for the implementation of this action,- underlined that this kind of cooperation should cover all forms of social protection and help the Member States, where necessary, to improve and strengthen their social protection systems in accordance with their national priorities, and recalled the competence of the Member States for the organisation and financing of social protection,- considered it particularly important that this new cooperation towards improving and modernising social protection should be a coherent action, parallel to, and interactive with, the European employment strategy as well as to the macroeconomic dialogue,- endorsed the four broad objectives as identified by the Commission, namely: to make work pay and provide secure income, to make pensions safe and pension systems sustainable, to promote social inclusion and to ensure high quality and sustainable health care; and recognised that the aspects relating to finance are common to all the objectives,- emphasised that equality between women and men must be mainstreamed in all activities aiming at the four objectives, and- underlined the role of the social partners in the modernisation of the social protection process.(5) The Council conclusions of the Lisbon European Council on 23 and 24 March 2000 acknowledged the importance of social protection in further developing and modernising an active and dynamic welfare State in Europe, and invited the Council to strengthen cooperation between Member States by exchanging experiences and best practice on the basis of improved information networks, which are the basic tools in this field.(6) To support this cooperation, the Lisbon European Council assigned certain key tasks to the group of high-level officials, in particular, as a first priority:- to prepare a study on the future evolution of social protection from a long-term point of view, giving particular attention to the sustainability of pension systems, and- to be involved in the setting of adequate targets and in establishing indicators to suport the implementation of the efforts of the Member States and the European Union to promote social inclusion.(7) It is appropriate to continue the work already begun by the interim group of high-level officials, established following the aforementioned Council conclusions, by replacing it by an advisory Committee in accordance with this Decision,HAS DECIDED AS FOLLOWS:Article 11. An Advisory Social Protection Committee (hereinafter referred to as "the Committee") is hereby established to strengthen cooperation between the Member States on social protection policies, in full compliance with the Treaty and with due regard for the powers of the Community's institutions and organs.2. The tasks of the Committee shall be:- to monitor the development of social protection policies in the Member States and the Community,- to promote exchanges of information, experience and good practice between Member States and with the Commission,- without prejudice to Article 207 of the Treaty, to prepare an annual report on social protection to be submitted to the Council, reporting on policy developments in respect of the achievement of objectifs pointed out by the Council.The Committee may, at the request of the Council or the Commission or on its own initiative, prepare other reports or opinions or undertake other work in the area of its competence.3. The Committee shall work, as appropriate, in cooperation with other relevant bodies and committees dealing with social and economic policy matters, such as the Employment Committee and the Economic Policy Committee.4. In fulfilling its mandate, the Committee shall establish appropriate contacts with the social partners.Article 21. The Committee shall consist of two representatives appointed by each Member State and two representatives of the Commission. These representatives may be assisted by two alternates.2. The Committee may call on external experts where appropriate to its agenda.Article 31. The Committee shall elect its chairperson from among the representatives of the Member States for a non-renewable term of two years.2. The chairperson shall be assisted by four vice-chairpersons, of whom two shall be elected by the Committee from among its members for a term of two years. The third shall be a representative from the Member State holding the Presidency of the Council and the fourth shall be a representative from the Member State which will hold the next Presidency.3. The Commission shall provide the analytical and organisational support for the Committee. It shall designate a member of its staff as Secretary, who shall act on the instructions of the Commitee when assisting the Committee in carrying out its tasks. The Commission shall liaise with the General Secretariat of the Council with regard to the holding of meetings.4. The Committee shall establish its own rules of procedure.5. Meetings of the Committee shall be convened by the chairperson, either on his or her own initiative or at the request of at least half of the members of the Committee.Article 4The Committee may entrust the study of specific questions to its alternate members or may establish working groups to this end. In such cases, the chair shall be taken by either a member or an alternate member of the Committee or by a Commission official, appointed by the Committee. The working groups may call upon experts to assist them.Article 5The interim working party of high-level officials, established following the Council Conclusions of 17 December 1999, shall cease its activity on the date of the first meeting of the Committee set up by this Decision. The first meeting of the Committee shall take place no later than six months after the date of adoption of this Decision.Done at Luxembourg, 29 June 2000.For the CouncilThe PresidentM. Arcanjo(1) OJ C 8, 12.1.2000, p. 7.